DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what exactly the Applicant is claiming in claim 7.  Correction is required.
Claim 7 recites “the method” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of copending Application No. 16/848,279.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have found the claims of this 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Harris reference (US Patent Publication No. 2009/0139484).
11.	Regarding claim 1, the Harris reference discloses:
a method for operating a diesel internal combustion engine or a dual-fuel internal combustion engine operated in a diesel operating mode [Paragraph 0011], comprising:
supplying the internal combustion engine with lubricating oil via an oil circuit (FIG. 1); 
detecting a measurement value of a total base number and/or a measurement value of a viscosity of the lubricating oil currently used in the oil circuit for lubrication [Paragraph 0019]; 
determining an exchange oil quantity for the oil circuit based at least in part on:
the measurement value of the total base number and/or 
the measurement value of the viscosity [Paragraph 0019]; 
removing currently used lubricating oil to an extent corresponding to the exchange oil quantity from the oil circuit [Paragraph 0020]; and

12.	Regarding claim 3, the Harris reference further discloses:
wherein the measurement value of the total base number of the lubricating oil currently used in the oil circuit for the lubrication is detected with a first sensor (52).
13.	Regarding claim 6, the Harris reference discloses:
a control unit (56) configured to operate a diesel internal combustion engine or a dual-fuel internal combustion engine operated in a diesel operating mode [Paragraph 0011], wherein the control unit is configured to:
receive, from a sensor (52), a measurement value of a total base number and/or receive from a sensor a measurement value of a viscosity of lubricating oil currently used for lubricating the internal combustion engine in an oil circuit [Paragraph 0019];
determine an exchange oil quantity based at least in part on the measurement value of the total base number and/or the measurement value of the viscosity [Paragraph 0019];
emit a control signal, as a function of which, currently used lubricating oil is removable from the oil circuit to an extent corresponding to the determined exchange oil quantity [Paragraph 0020]; and
emit a control signal as a function of which new lubricating oil to an extent corresponding to the determined exchange oil quantity is suppliable to the oil circuit [Paragraph 0020].
14.	Regarding claim 7, the Harris reference further discloses:
wherein the control unit is configured to carry out the method on a control side [Paragraphs 0019-0020].
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	Claim 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Harris reference.
17.	Regarding claim 2, the Harris reference further discloses:
determining based at least in part on the measurement value of the total base number and the measurement value of the viscosity the exchange oil quantity for the oil circuit [Paragraph 0019—discloses both viscosity and base number of the oil].
The Harris reference teaches it is conventional in the art of oil renewal systems for internal combustion engines to provide as taught in [Paragraph 0019] it would be obvious based on the disclosure of using viscosity or base number of the oil to use both [Paragraph 0019].  Such configurations/structures would allow for monitoring of lubrication systems [Paragraph 0019].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Harris reference, such that the Harris reference further includes using both viscosity and total base number, as clearly suggested and 
taught by the Harris reference, in order to allow for monitoring of lubrication systems [Paragraph 0019].  
18.	Regarding claim 4, the Harris reference further discloses:
wherein the measurement value of the viscosity of the lubricating oil currently used in the oil circuit for the lubrication is detected with a sensor (52).
The Harris reference fails to disclose using a second sensor for the viscosity sensor.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the 
19.	Regarding claim 5, the Harris reference further discloses:
wherein the exchange oil quantity for the oil circuit is determined based at least in part on the measurement value of the total base number and/or the measurement value of the viscosity as a function of a characteristic map or characteristic curve.
The examiner takes Official Notice that it is well known in the art of control systems to use a characteristic map or characteristic curve for the purpose of providing a set of predetermined values for lookup.  
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747